TOWNSEND, District Judge.
In April, 1894, the appellant entered certain performing horses and dogs, claiming that they were free, under paragraph 686 of the tariff act of 1890, as “tools of trade.” The only evidence that the animals were in the actual possession of the importer at the time of importation consists of a vague statement *207by the broker’s clerk that the appellant came directly to the broker’s office on the arrival of the Denmark, although he did not know whether he came on the same vessel with the animals or not. The board of general appraisers deferred the decision of the case until June 8, 1897, in order to give the protestant an opportunity to be heard, but no further evidence was offered, and the board thereupon affirmed the assessment of duty. In the absence of any sufficient or satisfactory reason for the failure to produce such evidence, this court would not be justified in overruling the decision of the board of general appraisers upon mere inference, and their decision is therefore affirmed.